DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.
In the amendment dated 11/6/2020, the following has occurred: Claims 1, 7, 8, 18, and 19 have been amended.
Claims 1 and 3-19 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation and Ordinary Skill in the Art
The independent method claim has been amended to require:
a first step of dispersing a dispersion resin
a second step of adding an inorganic material to the dispersion solution
a third step of mixing a binder with the dispersion solution to form a slurry
The support for this three-step process appears to be drawn from instant Example 1, discussed at pages 15-16 and in the instant specification. There the process is described as follows: 
1-1. Preparation of Dispersion Solution
To a solution dissolving a dispersion resin in a solvent, inorganic material particles were added for pre-dispersion. The result was mixed for 1 hour, milled for 2 hours to prepare a dispersion solution. Herein, by the composition described in Table 1, acetone was used in 82% by weight as the solvent, cyanoethyl pullulan was used in 0.4% by weight as the dispersion resin, and Al2O3 was used in 11.9% by weight and AlOOH in 2.1% by weight as the inorganic material particles. 
1-2. Formation of Slurry


In the first sentence, the indirect object “a solution dissolving a dispersion resin in a solvent” appears to provide support for “a first step of dispersing a dispersion resin” that is separate and prior to “a second step of adding an inorganic material to the dispersion solution.”
	At other points in the instant specification, these two steps are collapsed into one. On page 7, for instance, the present invention is described as a three step process, with the first step (S1) being “obtaining a dispersion solution by dispersing an inorganic material and a dispersion resin into a solvent.” This description is typical of the way the invention is talked about at other points in the instant specification. It appears to be indifferent to the order of addition regarding the three components in forming a pre-dispersion solution of solvent, dispersant, and inorganic particles.
	The above description is also typical of prior art references to similar dispersion solutions, which are for the most part indifferent to the order of addition. Yasuda et al. (US 2018/0233725), related to a formation of a porous membrane from an organic/inorganic slurry, teaches mixing the inorganic particles (mostly alumina) with water and dispersant to form a dispersion solution that is then combined with a dispersion of binder to form the slurry (paras 0219-0220). It does not explicitly differentiate between a procedure like that claimed, wherein the dispersant is added to water before addition of inorganic particles to the aqueous solution, and either 1) mixing of inorganic particles with dispersant before addition of solvent or 2) mixing of inorganic particles with solvent before addition of dispersant. Yasuda also teaches what was common practice in the art, namely using mixing devices like mills or agitators to form dispersions (see e.g. paras 0126-0128). In Oura et al. (US 2019/0221807), for example, a dispersion liquid is obtained by adding the dispersant to inorganic particles and then adding water before further mixing (para 0200). 

	The prior art seems to render obvious forming dispersions of inorganic particles with dispersants before addition of the binder according to the vaguer two-step process of forming a slurry that is consonant with the enabling disclosure in the instant specification. There is at least one example (the Goetzen reference) that discloses a slurry production method wherein a dispersant is added to solution before addition of alumina particles, which is followed by addition of a binder. The instant specification does not appear to distinguish between the collapsed two-step process and the narrower claimed three-step-process for forming the slurry as critical to formation of the claimed product (see instant claims 14-17). That is, there does not appear to be any evidence that adding the dispersant before the inorganic KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). The narrower method also appears to be obvious in view of at least Goetzen which appears to teach formation of a slurry by adding dispersant by adding it to a solvent before addition of an inorganic particle.
	
Claim Rejections - 35 USC § 103
Claims 1 and 3-19 are rejected under 35 U.S.C. 103 as being unpatentable Hyun (US 2015/0303427 to Hyun) in view of Lee (US 2014/0220411), in further view of Goetzen (US 2015/0030933 to Goetzen et al.).
	Regarding Claim 1, Hyun teaches:
a method for preparing a separator comprising a first step of dispersing an inorganic material like alumina into a solvent like water with a dispersing polymer (para 0080)
wherein the dispersing polymer is chosen from polyacryl copolymers (para 0080 and claim 7)
wherein a binder like styrene butadiene latex is added to this dispersion solution in a following step (para 0080)
followed by coating the slurry on at least one surface of a substrate to form a coating layer (para 0080)
wherein the inorganic particles can comprise one or two or more from barium titanate, alumina, and other common inorganic additives (claim 5)
	Hyun does not explicitly teach:
wherein the dispersion resin is a cyano resin including a –CN group
	Lee, however, from the same field of invention, regarding an organic/inorganic coating slurry for separators, teaches dispersing an inorganic material such as barium titanate or aluminum (claim 26), including as mixtures of two or more inorganic particles (para 0033), and a dispersion resin such as a cyano-containing polyacryl or co-acrylate into a solvent (paras 0014-0036). It would have been obvious to use a cyano-containing polyacryl since Hyun discloses the general class and Lee teaches use of cyano-containing members of that class in similar slurries. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Hyun also does not explicitly teach:
wherein the step of pre-dispersing the dispersing polymer and the inorganic particle assumes the sequence of adding a dispersant to a solution followed by addition the inorganic material to that solution
	As discussed above, the instant specification does not appear to identify this step as critical over the more general method of forming a pre-dispersion solution of three components: inorganic particles, dispersant, and solvent. Likewise, a review of the prior art indicates that there was both a high skill in the art in forming homogeneous inorganic dispersions and that the sequence was not often specified over the general process of adding these three elements in some order. Goetz, however, is an example from the prior art, directed towards forming a homogeneous inorganic slurry, wherein a dispersant is added to the solvent before the addition of the inorganic material in order to form a suspension or slurry. In discussing its own method, Hyun indicates that the first enabling step in its most general form 
	Regarding Claims 3 and 4, Lee renders obvious:
acryl groups containing –OH and –CN, and polymers like cyanopullulan containing –OH (paras 0014-0036)
	Regarding Claim 5, Hyun teaches:
wherein the dispersion polymer comprises 1% of the solids in a roughly 30 wt% solids solution, giving a roughly 0.3 wt% dispersion polymer content (para 0080)
	Regarding Claim 6, Hyun teaches:
similar inorganic materials to those indicated in the instant specification (claim 5)
	Regarding Claim 7, Hyun teaches:
wherein the inorganic particles have particle diameters within the claimed range (para 0080)
	Regarding Claim 8, Hyun does not explicitly teach:
mixing of the inorganic particle prior art addition to the dispersion solution
	Such mixing would have been obvious to try. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). See also Yasuda et al. (US 2018/0233725), related to a formation of a porous membrane from an organic/inorganic slurry, teaches mixing two kinds of inorganic particles before addition to a dispersion solution to form the slurry (paras 0219-0220).
	Regarding Claim 9
binders selected from PEO, etc. overlapping with the claimed groups (claim 4)

	Regarding Claim 10, Hyun teaches:
particle diameters on the order of microns, such as up to 5 microns (para 0041)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). See also Lee at paragraph 0035.
	Regarding Claim 11, Hyun, Lee and Goetz appear to render obvious:
a composition and method of forming the slurry that appears to overlap substantially with the instant invention’s slurry, such that the sedimentation rate would be expected to be the same absent an argument that points to a specific critical difference between the instantly enabling method that produces the claimed sedimentation rate and the methods rendered obvious by the prior art
	Regarding Claim 12, Hyun teaches:
wherein the slurry is dip-coated on a substrate (para 0048), interpreted to read on the broadest reasonable meaning of “dispensing methods”
	Regarding Claim 13, Hyun teaches:
a coating from 0.1 to 50  microns (para 0046)
	Regarding Claims 14-17, Hyun teaches:
a separator (abstract, etc.) comprising a substrate, a coating layer comprising inorganic particles dispersed in a binder solution which the instant specification teaches forms the claimed “core-shell” particles (para 0080) and a lithium secondary  battery (para 0082)
	Regarding Claims 18 and 19, Hyun teaches:
particle diameters on the order of microns, such as up to 10 microns (para 0041)

Response to Arguments
The arguments submitted 11/6/2020 have been considered but do not place the application in condition for allowance. Applicant argues that the prior art does not disclose the new claim limitations. The rejections have been modified and new prior art has been cited that is believed to demonstrate the functional equivalence and substitutability of the newly amended method and a vaguer method of inorganic particle predispersion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723